IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,981



                     EX PARTE WILEY BURLESON, JR., Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. CR95-105 IN THE 22 ND JUDICIAL DISTRICT COURT
                         FROM COMAL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to forgery, and was

sentenced to sixty years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his sentence is illegal, and his counsel ineffective for allowing him

to plead guilty in exchange for an unauthorized sentence. Because Applicant pleaded guilty to a

third degree felony, enhanced by one prior felony conviction to second degree punishment range, he

should have been subject to a maximum sentence of twenty years’ imprisonment.
       The trial court determined that Applicant’s sixty-year sentence is unauthorized. Applicant

is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985). The trial court

recommends that Applicant’s sentence be reformed. However, because Applicant pleaded guilty

pursuant to a plea agreement, his judgment and sentence must be set aside.

       Relief is granted. The judgment in Cause No. CR95-105 in the 22nd Judicial District Court

of Comal County is set aside, and Applicant is remanded to the trial court to answer the charge

against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 10, 2008
Do Not Publish